        Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS




Ruth Marstall,                                 )
        Plaintiff,                             )
                                               )
vs.                                            )       Case No.: 20-cv-4012
                                               )
Unified School District No. 501                )
        Defendant.                             )




                                           COMPLAINT
        The Plaintiff, Ruth Marstall ("Plaintiff" or "Marstall"), for her complaint against the

Defendant, Unified School District No. 501 ("Defendant" or "USD 501"), alleges as follows:

                                  JURISDICTION AND VENUE

        1.       This action is brought under Title VII of the Civil Rights Act of 1964 ("Title

VII") for discrimination on the basis of race. The case is also brought under 42 U.S.C. § 1981

("Section 1981") for an illegal termination of employment based upon Marstall's race

(Caucasian). Jurisdiction is proper under 28 U.S.C. § 1331 & 1343 and 42 U.S.C 2000e-5(f)(3).

Venue is proper under 28 U.S.C. § 1391(b)(2) because the facts giving rise to this complaint

arose in this district.

        2.       The Plaintiff filed a timely charge of age discrimination with the Equal

Employment Opportunity Commission (EEOC) within 300 days of the acts giving rise to this
                                                   1
        Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 2 of 8




lawsuit. Marstall, received a Notice of Right to Sue from the Department of Justice because this

case involves a government entity on November 27, 2019. This suit is filed within 90 days of the

receipt of that notice which was sent to the Plaintiff's counsel by certified mail. The signed

receipt is attached hereto as Exhibit 1. Marstall has satisfied all conditions precedent to the filing

of this lawsuit.

                                               PARTIES

        3.         Marstall is a former employee of Defendant school district who worked for the

district from on or about September 17, 2012, until USD 501 unlawfully terminated her

employment on or about November 2, 2017.

        4.         USD 501 is a public school district that encompasses the city of Topeka, and is

often referred to as "the Topeka school district." The Defendant has more than 15 employees

and is a covered employed for purposes of Title VII and also subject to the provisions of Section

1981.

                                       BACKGROUND FACTS

        5.         Marstall served as the Recruitment Coordinator for USD 501. One of her job

duties was to post all of the job openings in the district on the district's employment webpage.

During most of Marstall's tenure at USD 1, it was the practice of USD 1 to list a closing date for

the submittal of applications for the open positions.

        6.         Sometime prior to October 24, 2017, USD 501 changed its policy to eliminate

closing dates for job applications and, rather, indicate that job applications could be submitted

until job positions were filled. This change was not contained in any policy, memorandum or

other document that the Defendant adopted or issued but was stated orally.




                                                    2
       Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 3 of 8




       7.      On October 24, 2017, Sara Finney, the Manager of Substitute Services, was

attempting to apply for the position of Accounts Payable Clerk II. This position was a lower

level position than the one that Finney held. On that date, Finney went to Marstall to ask why

she had been unable to get the district's computerized application system to accept her

application. When Marstall investigated the situation, she discovered that someone had placed a

"closed" date for applications on the job posting. Knowing that the Defendant had changed its

practice on closed date job openings, Marstall changed the job posting to an open until filled

position.

       8.      By changing the position posting to an "open until filled" posting, Finney was

able to apply for the position--as were all other persons who wanted to apply for the position.

Eventually, someone other than Finney was hired for the position.

       9.      On October 25, 2017, Carla Nolan, General Director of Human Resources,

delivered a letter to Marstall advising Marstall that Nolan was recommending to the Board of

Education that Marstall be fired because of her misuse of her authority "to personally benefit

another HR employee." Nolan relied upon USD 501's ethics policy, Policy 2541--Business

Office Conduct. Nolan further stated in her letter that she was recommending that Marstall's

separation from employment be shown in the records as a "termination" rather than "retirement."

Nolan's action came just four days before Marstall's retirement date--a date known to Nolan.

Upon information and belief, the Defendant did retroactively change Marstall's reason for

separation from employment from "retirement" to "termination."

       10.     At the time that the Defendant terminated Marstall's employment, Marstall was

performing her job in an exemplary fashion. In Marstall's last annual evaluation prior to her

firing, the District rated her job performance as "Exemplary" in every one of 20 different criteria.



                                                 3
       Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 4 of 8




       11. Marstall had the authority to change the job posting for the Accounts Payable Clerk

II from a closed application date to an open until filled status. This change was consistent with

the District's change in recruitment practices.

       12. The District replaced Marstall with a female, African-American employee.

                   COUNT 1: THE DEFENDANT VIOLATED TITLE VII

       13. The Plaintiff incorporates the above allegations as if set forth here.

       14. Title VII prohibits job discrimination on the basis of race.

       15. The Defendant violated Title VII by terminating Marstall's employment based upon

her race and hiring an African-American employee in her place.

       16. The Defendant's stated reason for terminating Marstall's employment is a pretext for

its actual reason--Marstall's race.

       17. The Defendant's unlawful termination of Marstall has caused her economic loss,

embarrassment, humiliation and emotional distress ("emotional distress").

       The Plaintiff prays that this Court enter judgment in her favor, awarding her damages for

economic loss and emotional distress, interest on her damages, costs and attorneys' fees.

                COUNT 1: THE DEFENDANT VIOLATED SECTION 1981

       18. The Plaintiff incorporates the above allegations as if set forth here.

       19. Section 1981 prohibits discrimination in employment on the basis of race, including

racially motivated terminations of employment.

       20. The Defendant violated Section 1981 by terminating Marstall's employment based

upon her race and hiring an African-American in her place.

       21. The Defendant's stated reason for terminating Marstall's employment is a pretext for

its actual reason--Marstall's race.



                                                  4
       Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 5 of 8




       22. The Defendant's unlawful termination of Marstall has caused her economic loss,

embarrassment, humiliation and emotional distress ("emotional distress").

       The Plaintiff prays that this Court enter judgment in her favor, awarding her damages for

economic loss and emotional distress, interest on her damages, costs and attorneys' fees.

                             GENERAL PRAYER FOR RELIEF

       The Plaintiff prays for such additional relief as the Court deems appropriate, including

declaratory and injunctive relief. Declaratory relief includes a declaration that the Defendant's

termination of Marstall's employment violated Title VII and Section 1981and injunctive relief to

require the Defendant to change the reason for Marstall's separation from employment as

retirement.

                                 DEMAND FOR JURY TRIAL

       The Plaintiff demands a jury trial on all matters triable to a jury.

                            DESIGATION OF PLACE OF TRIAL

       The Plaintiff designates Topeka, Kansas, as the place for trial.



Respectfully submitted,



                                                      /s/ James M. Kaup
                                                      James M. Kaup, #10198
                                                      Kaup Law Office
                                                      214 SW 6th Avenue
                                                      Suite 302
                                                      Topeka, Kansas 66603
                                                      785-235-1111 (office)
                                                      785-231-9348 (cellular)
                                                      kaup@kauplawoffice.com




                                                  5
Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 6 of 8




                                   /s/ Michael M. Shultz
                                   Michael M. Shultz KS # 18093
                                   17710 West 70th Street
                                   Shawnee, Kansas 66217
                                   913-433-4997
                                   michael@theshultzlawfirm.com




                               6
Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 7 of 8
Case 5:20-cv-04012-JAR-GEB Document 1 Filed 02/18/20 Page 8 of 8
